DETAILED ACTION
This office action is a response to the Request for Continued Examination (RCE) filed on May 20, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 20, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-4, 7, 9-10, 18 and 23-33 are allowed.

The following is an examiner’s statement of reasons for allowance:

An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended. The closest prior art found is as follows: Ou et al. (“The UMTS-AKA Protocols for Intelligent Transportation Systems”, Le et al. (“Infrastructure-Assisted Communication for Car-to-X communication”), ETSI TS 102 636-3 VI 1.1 (“Intelligent Transport System (ITS); Vehicular Communications; GeoNetworking; Part 3: Network Architecture”), Li et al. (US 2015/0111519), Aoyama et al. (US 2004/0260805), Uemura et al. (US 2016/0212645) and  Brahmi et al. (US 2016/0073298)

Prior art reference Ou is directed to UMTS-AKA protocols for Intelligent Transportation Systems. Many advanced techniques have been garnered to improve online communication and to promote the security, comfort, and efficiency of ITS. Of primary importance to the effective application of ITS is the communication protocol used. A fascinating development is that the yesterday's Global System for Mobile Communication protocol is being replaced by the Universal Mobile Telecommunication System protocol, which is the third-generation mobile technology. This article attempts to identify a suitable communication system for ITS applications. It is impracticable to substantially modify the original UMTS-IMS-AKA protocol which is in practice because it can disturb the operation of the current system, and thus we explore other possibilities through this research (Ou Abstract; Introduction, Figure 1, 3 and 5; Section 1, 3 and 5).
Prior art reference Le is directed to infrastructure-assisted communication for car-to-x communication.  Vehicular communication is considered an important technology in Intelligent Transport Systems because it allows vehicles to exchange information with each other to improve road safety, traffic efficiency, and travel comfort. Several research projects have investigated the feasibility of vehicular communication using a centralized or distributed approach. The distributed approach employs short- range wireless communication such as IEEE 802.11p, positioning technology (GPS) and position- based ad hoc routing. The centralized approach relies on the wireless access network infrastructure of mobile network operators. This paper presents a survey for both approaches and discusses the advantages and disadvantages of these approaches. INTRODUCTION In recent years, we have witnessed a trend toward Intelligent Transport Systems (ITS) where information and communication technologies (ICT) are integrated into vehicles and road infrastructure to improve road safety, traffic efficiency and travel comfort. As a part of this trend, researchers and engineers in the automotive industry have been working toward a vision of vehicular communication technology. This technology allows vehicles to exchange information with each other to improve road safety, traffic efficiency, and travel comfort. An important ITS safety application using vehicular communication is cooperative awareness where vehicles exchange information about their location with each other to attain collision avoidance. Further, vehicles can rely on vehicular communication to provide drivers with a better perception of their surrounding and warn them about potential danger. Roadside sensor systems detecting road conditions, obstacles, or pedestrians can use vehicular communication to send their sensor data to the vehicles and warn drivers about potential hazard. Traffic light systems can also use vehicular communication to send their timing and signal phase to vehicles approaching an intersection. These vehicles can exploit this information to warn drivers about potential red light violation or adapt their speed for optimal fuel consumption. Given its various benefits, academia and automotive industry have been working on vehicular communication in recent years. Various research projects have investigated the feasibility of vehicular communication in the last decade. The majority of these research projects considered short range wireless radio (primarily IEEE 802.11p), positioning technology (GPS) and position-based ad hoc routing as the technical foundation for vehicular communication (Le Abstract; Introduction; Page 1-5).
Prior art reference ETSI specifies the network architecture for communication-based Intelligent Transport Systems (ITS) using different ITS access technologies, such as ITS-G5. The network architecture provides - in combination with the description of scenarios - a basis for the technical specification of the network and transport protocols, in particular for GeoNetworking and its related protocols. The present document first introduces a generic, high-level system view of the network architecture and defines four basic deployment scenarios. Based on the system view, it identifies and describes the main network components and specifies network reference points among them. Central component of the architecture is the ITS station. For this component, an overview of its protocol architecture is given and different options of using the GeoNetworking protocol in combination with transport protocols and protocols of the IP suite are described. Finally, the present document defines frameworks for different aspects of networking and data transport, such as ad hoc communication, addressing, resource management and data congestion control, integration with protocols of the IP suite and others (ETSI Introduction; Section 7.3.2, 7.3.4 and 9.1).
Prior art reference Li is directed to a method for transmitting a message a UE and a network device. The method includes: receiving, by a network side device, a message reported by a first user equipment UE, where the first UE is a UE in a preset UE group; identifying the message, reported by the first UE, as an emergency message when the message carries a message identifier of the emergency message; and delivering the emergency message to another UE except the first UE in the preset UE group. After identifying a reported emergency message, a network side may immediately deliver the emergency message to each UE. Because the emergency message does not need to be uploaded to a CN and a server of a management center through the network side for delivering, a transmission delay of the emergency message is reduced, which improves a speed that the UE obtains the emergency message (Li Abstract; Figure 3 and 5; Paragraph [0002-0005, 0064-0066 and 0087-0095]).
Prior art reference Aoyama is directed to a communication system where foreign kinds of networks are mixed such as a wireless LAN and a mobile phone system, wherein the hand-over of a communication terminal apparatus between the networks is performed smoothly, and the communication terminal apparatus, and a hand-over method. A relaying section provided for the communication terminal apparatus notifies information about the communication terminal apparatus used in a network to another network (Aoyama Abstract; Figure 1, 4, 5 and 6; Paragraph [0003, 0007, 0023, 0080-0093]).
Prior art reference Uemura is directed to a techniques related to a terminal apparatus, base station apparatus and communication system which perform cell measurements efficiently. In a case where a measurement event which sets frequencies of a plurality of serving cells as a measurement object is configured by measurement configuration, the terminal apparatus determines each of an evaluation object cell and a neighbor cell from the plurality of serving cells at a frequency of the measurement object based on the measurement configuration configured by the base station apparatus, and evaluates the measurement event by using a measurement result of the evaluation object cell (Uemura Abstract; Figure 3-6; Paragraph [0202-0203]).
Prior art reference Brahmi is directed to cellular network control of channel allocation for vehicle-to-vehicle communication. A node of a cellular network detects entry of a vehicle-to-vehicle communication device into a cell of the cellular network. The node allocates resources to the vehicle-to-vehicle communication device, and sends channel information to the vehicle-to-vehicle communication device. The channel information can be included in a handover command to the vehicle-to-vehicle communication device. The channel information indicates the allocated resources. The vehicle-to-vehicle communication device uses the allocated resources for sending of vehicle-to-vehicle communication messages (Brahmi Abstract; Figure 1-4; Paragraph [0001-010 and 0030-0049]).

The prior art references fail to disclose alone or in any reasonable combination, as required by the independent claims “...inserting by the ITS station into the header at least one identifier comprising a cellular identifier identifying a specific cell or area, or a subscription identifier identifying a specific subscription or a device identifier identifying a specific device; inserting into the header by the ITS station at least an identifier corresponding to a serving cell and an identifier corresponding to a neighbor cell based at least on one or more reports of received power for the serving cell and the neighbor cell, wherein the serving cell is formed by an access point; and distributing by the ITS station the message within the intelligent transport system comprising sending the message to the access point for the cellular network, so that the access point can use the cellular identifier for a message forwarding decision.”
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record. 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414